
	
		112th CONGRESS
		2d Session
		S. 1299
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To require the Secretary of the Treasury to
		  mint coins in commemoration of the centennial of the establishment of Lions
		  Clubs International.
	
	
		1.Short titleThis Act may be cited as the
			 Lions Clubs International Century of
			 Service Commemorative Coin Act.
		2.FindingsThe Congress finds as follows:
			(1)Lions Clubs International is the world’s
			 largest service club organization founded in 1917 by Chicago business leader
			 Melvin Jones. Lions Clubs International empowers volunteers to serve their
			 communities, meet humanitarian needs, encourage peace and promote international
			 understanding through Lions clubs.
			(2)Today, Lions Clubs International has over
			 1.35 million members in more than 45,000 clubs globally, extending its mission
			 of service throughout the world every day.
			(3)In 1945, Lions Clubs International became
			 one of the first nongovernmental organizations invited to assist in drafting
			 the United Nations Charter and has enjoyed a special relationship with the
			 United Nations ever since.
			(4)In 1968, Lions Clubs International
			 Foundation was established to assist with global and large-scale local
			 humanitarian projects and has since then awarded more than $700 million to fund
			 five unique areas of service: preserving sight, combating disability, promoting
			 health, serving youth and providing disaster relief.
			(5)In 1990, the Lions Clubs International
			 Foundation launched the SightFirst program to build comprehensive eye care
			 systems to fight the major causes of blindness and care for the blind or
			 visually impaired. Thanks to the generosity of Lions worldwide, over $415
			 million has been raised, resulting in the prevention of serious vision loss in
			 30 million people and improved eye care for hundreds of millions of
			 people.
			(6)On June 7, 2017, Lions Clubs International
			 will celebrate 100 years of community service to men, women, and children in
			 need throughout the world.
			3.Coin specifications
			(a)$1 Silver CoinsThe Secretary of the Treasury (hereafter in
			 this Act referred to as the Secretary) shall mint and issue not
			 more than 400,000 $1 coins in commemoration of the centennial of the founding
			 of the Lions Clubs International, each of which shall—
				(1)weigh 26.73 grams;
				(2)have a diameter of 1.500 inches; and
				(3)contain 90 percent silver and 10 percent
			 copper.
				(b)Legal TenderThe coins minted under this Act shall be
			 legal tender, as provided in
			 section
			 5103 of title 31, United States Code.
			(c)Numismatic ItemsFor purposes of sections
			 5134
			 and 5136 of title 31, United States
			 Code, all coins minted under this Act shall be considered to be numismatic
			 items.
			4.Design of coins
			(a)Design Requirements
				(1)In generalThe design of the coins minted under this
			 Act shall be emblematic of the centennial of the Lions Clubs
			 International.
				(2)Designation and inscriptionsOn each coin minted under this Act, there
			 shall be—
					(A)a designation of the value of the
			 coin;
					(B)an inscription of the year
			 2017; and
					(C)inscriptions of the words
			 Liberty, In God We Trust, United States of
			 America, and E Pluribus Unum.
					(b)SelectionThe design for the coins minted under this
			 Act shall be—
				(1)chosen by the Secretary after consultation
			 with Lions Clubs International Special Centennial Planning Committee and the
			 Commission of Fine Arts; and
				(2)reviewed by the Citizens Coinage Advisory
			 Committee.
				5.Issuance of coins
			(a)Quality of CoinsCoins minted under this Act shall be issued
			 in uncirculated and proof qualities.
			(b)Mint FacilityOnly one facility of the United States Mint
			 may be used to strike any particular quality of the coins minted under this
			 Act.
			(c)Period for IssuanceThe Secretary may issue coins under this
			 Act only during the calendar year beginning on January 1, 2017.
			6.Sale of coins
			(a)Sale PriceThe coins issued under this Act shall be
			 sold by the Secretary at a price equal to the sum of—
				(1)the face value of the coins;
				(2)the surcharge provided in section 7 with
			 respect to such coins; and
				(3)the cost of designing and issuing the coins
			 (including labor, materials, dies, use of machinery, overhead expenses,
			 marketing, and shipping).
				(b)Bulk SalesThe Secretary shall make bulk sales of the
			 coins issued under this Act at a reasonable discount.
			(c)Prepaid Orders
				(1)In generalThe Secretary shall accept prepaid orders
			 for the coins minted under this Act before the issuance of such coins.
				(2)DiscountSale prices with respect to prepaid orders
			 under paragraph (1) shall be at a reasonable discount.
				7.Surcharges
			(a)In GeneralAll sales of coins issued under this Act
			 shall include a surcharge of $10 per coin.
			(b)DistributionSubject to
			 section
			 5134(f) of title 31, United States Code, all surcharges
			 received by the Secretary from the sale of coins issued under this Act shall be
			 promptly paid by the Secretary to the Lions Clubs International Foundation for
			 the purposes of—
				(1)furthering its programs for the blind and
			 visually impaired in the United States and abroad;
				(2)investing in adaptive technologies for the
			 disabled; and
				(3)investing in youth and those affected by a
			 major disaster.
				(c)AuditsThe Comptroller General of the United
			 States shall have the right to examine such books, records, documents, and
			 other data of the Lions Clubs International Foundation as may be related to the
			 expenditures of amounts paid under subsection (b).
			(d)LimitationNotwithstanding subsection (a), no
			 surcharge may be included with respect to the issuance under this Act of any
			 coin during a calendar year if, as of the time of such issuance, the issuance
			 of such coin would result in the number of commemorative coin programs issued
			 during such year to exceed the annual 2 commemorative coin program issuance
			 limitation under section 5112(m)(1) of title 31,
			 United States Code. The Secretary may issue guidance to carry out this
			 subsection.
			
	
		
			Passed the Senate
			 July 26, 2012.
			
			Secretary
		
	
	
	
